EXHIBIT INTERNATIONAL DISTRIBUTION AGREEMENT THIS INTERNATIONAL DISTRIBUTION AGREEMENT (the "Agreement") is made effective on 24 of April, 2009 (the "Effective Date"), by and between Cyberonics, Inc., a corporation organized under the laws of the State of Delaware, United States("Cyberonics"), and Nihon Kohden Corporation, a corporation organized under the laws of Japan ("Distributor"). RECITALS WHEREAS, Cyberonics is engaged in the research, manufacture, and sale of implantable medical devices, including the “Products” (as defined below), useful in the treatment of epilepsy, depression or other treatment-resistant disorders; WHEREAS,
